 

Exhibit 10.1

 

 

AMENDMENT N°2 TO

PRODUCT RESEARCH, DEVELOPMENT,

LICENSE AND COMMERCIALIZATION AGREEMENT

 

(this “Amendment”)

 

Is entered into on February 15, 2013, by and between

 

INTERCEPT PHARMACEUTICALS, INC.

a corporation organized and existing under the laws of Delaware, with registered
office at 18 Desbrosses Street, New York, NY 10013, USA

 

(hereinafter referred to as “INTERCEPT”)

 

on the one hand

 

AND

 

 

LES LABORATOIRES SERVIER

a corporation organized and existing under the laws of France, with registered
office at 50 rue Carnot 92284 Suresnes cedex, France

 

and

 

INSTITUT DE RECHERCHES SERVIER

a corporation organized and existing under the laws of France, with registered
office at 3 rue de la République, 92150 Suresnes, France

 

(these two entities are jointly referred to as “SERVIER”)

 

on the other hand.

 

 

 

 

 



page 1 of 4

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

 

 

 

RECITALS

 

WHEREAS, INTERCEPT and SERVIER have executed on August 1st, 2011 a product
research, development, license and commercialization agreement (hereinafter the
“Original Agreement”);

 

WHEREAS, the initial Research Program Term (as defined in section 2.1 of the
Agreement) ended on July 31st, 2012;

 

WHEREAS, the parties have extended such Research Program Term by way of an
amendment (the “First Amendment” and the Original Agreement, as amended by the
First Amendment, the “Agreement”) until January 31st, 2013;

 

WHEREAS, the parties have decided to further extend such Research Program Term
for an additional six month period as well as to revise the Research Program,
the definition of Compound(s) and modify the scope of the negative covenants;

 

NOW, THEREFORE, in consideration of the foregoing premises, SERVIER and
INTERCEPT hereby agree as follows:

 



Article 1:

 

Article 1.14 of the Agreement shall be deleted and replaced in its entirety as
follows:

 

“Compound(s)” means any chemical entity and/or active ingredient which (i) is a
selective or non-selective TGR5 receptor agonist and has at least a significant
pharmacological activity on glycemic control in vivo through TGR5 and (ii) is
Controlled by INTERCEPT or its Affiliates, or [***], synthesized by INTERCEPT or
its Affiliates pursuant to work conducted under the Research Program.

 



Article 2:

 

Unless otherwise indicated below, this Amendment shall be of effect starting on
February 1st, 2013, and the Research Program Term is extended for a six month
period starting on February 1st, 2013 (hereinafter the “Extended Term”).

 

During the Extended Term, INTERCEPT shall conduct the research activities
described in Schedule 1 to this Amendment. In terms of manpower, it is intended
that INTERCEPT will allocate for the performance of the research activities up
to [***] full time equivalent which shall include the work as outlined in the
Research Program as amended pursuant to Schedule 1 to this Amendment. SERVIER
will reimburse to INTERCEPT at the end of each quarter of the Extended Term an
amount of EUR [***] per FTE per quarter, up to a maximum of EUR [***] per
quarter, provided such costs are duly justified.

 

INTERCEPT will provide (i) an intermediate report after three months from the
commencement of the Extended Term and (ii) a final report within 30 days after
the end of the Extended Term.

 

 

 



page 2 of 4

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.







 

 

 



Article 3:

 

Section 2.4 of the Agreement is hereby amended by adding the following text as
the second paragraph of such Section:

 

During the term of this Agreement, INTERCEPT agrees (a) that any data generated
by SERVIER through research conducted under this Agreement on the
taurine-conjugated form of INT-777 (as defined in Exhibit B) shall be jointly
owned by the Parties and (b) that it shall not disclose any such data for the
purpose of licensing INT-777 to a Third Party within the SERVIER Territory
without the prior written consent of SERVIER.

 

  

Article 4:

 

Exhibit B of the Agreement shall, as of the date of the Agreement, be deleted
and replaced in its entirety with Exhibit B attached to this Amendment.

 



Article 5:

 

This Amendement shall be governed by and construed under the laws of
Switzerland, without giving effect to the conflict of law principles thereof.

 

Any and all provisions of the Agreement not modified hereinabove shall remain in
full force and effect.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 

 



page 3 of 4

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

 

 



In witness whereof, the Parties have executed this Amendment by their proper
officers as of the date first set forth above.

 

 



INTERCEPT PHARMACEUTICALS, INC. LES LABORATOIRES SERVIER     /s/ Mark Pruzanski
/s/ Marie-Christine Larcher Mark PRUZANSKI Mrs Marie-Christine LARCHER President
and CEO Proxy           INSTITUT DE RECHERCHES SERVIER       /s/ Emmanuel Canet
  Dr Emmanuel CANET   President R&D



 

 



page 4 of 4

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended. 

 

 

SCHEDULE 1

 

 

[***]

Schedule 1 pg. 1 of 3

 

 

 

 

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

 

 

[***]

Schedule 1 pg. 2 of 3

 

 

 

 

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

 

 

[***]

Schedule 1 pg. 3 of 3

 

 

 

 

 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



 

 

 

EXHIBIT B

INTERCEPT COMPOUNDS NOT COVERED BY THE NEGATIVE COVENANT OF SECTION 7.4

 

 

 

The following Compounds and their conjugated forms (e.g., taurine, glycine,
etc.), [***] (but not their Derivatives that are independently patentable as
composition of matter) are excluded from the negative covenant under Section
7.4:

 



 [image01.jpg]

 

 





 



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.





 

